DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-11 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 6,980,045).
Regarding claim 1, Liu discloses a charge pump [e.g. figs. 4A, 4B, Col 2.line 56-Col.3 line 14] of an integrated circuit device, comprising: an input [e.g. OUT1/ INA] configured to 

Regarding claim 2, Liu discloses the charge pump of claim 1, wherein the voltage driver is configured to connect its output to its first voltage node in response to the clock signal having a first logic level [e.g. L/H] and the voltage level of its output being higher than a particular voltage level, to connect its output to its second voltage node in response to the clock signal having the first logic level and the voltage level of its output being lower than the particular 

Regarding claim 3, Liu discloses the charge pump of claim 2, wherein the second logic level is opposite the first logic level.

Regarding claim 4, Liu discloses the charge pump of claim 1, wherein the charge pump is a first charge pump, and wherein the first voltage level is generated by a second charge pump [e.g. 410(2) when the first charge pump is the corresponding elements in 410(3), 410(4), or 410(1)] of the integrated circuit device.

Regarding claim 5, Liu discloses the charge pump of claim 1, wherein the charge pump is a positive charge pump [Col. 2, line 56-Col. 3, line 14].

Regarding claim 6, Liu discloses the charge pump of claim 5, wherein the positive charge pump is a first positive charge pump, and wherein the first voltage level is a positive voltage level generated by a second positive charge pump [e.g. 410(2) when the first charge pump is the corresponding elements in 410(3), 410(4), or 410(1)] of the integrated circuit device.
Regarding claim 7, Liu discloses the charge pump of claim 1, wherein the clock signal is a first clock signal, wherein the voltage isolation device is a first voltage isolation device, wherein the voltage driver is a first voltage driver, wherein the capacitance is a first capacitance, and wherein a different stage [e.g. 410(4), 410(5)  (or 412(3),416(3), 414(4) or 410(6), 410(7)) with the corresponding clock signals and nodes)] of the plurality of stages comprises: a second 
Regarding claim 8, Liu discloses the charge pump of claim 7, wherein the first side of the second voltage isolation device is an output of the second voltage isolation device, wherein the second side of the second voltage isolation device is an input of the second voltage isolation device, and wherein the second electrode of the first capacitance being connected to the first voltage isolation device comprises the second electrode of the first capacitance being connected to an output of the first voltage isolation device [see at least fig. 4A].
Regarding claim 9, Liu discloses the charge pump of claim 7, wherein the second clock signal has an opposite phase of the first clock signal, the charge pump further comprising: a first logic of the first voltage driver, wherein the first logic is configured to cause the first voltage driver to: connect the output of the first voltage driver to its first voltage node in response to the first clock signal having a first logic level [e.g. multiple  –VCC] and the voltage level of the 
Regarding claim 10, Liu discloses a cascaded voltage generation system [e.g. figs. 4A, 4B, Col. 2 line 56-Col.3 line 14, Col. 6 lines 23-28, Col. 7 lines 20-23] of an integrated circuit device, comprising: a first charge pump [e.g. 410(2), 410(3); 410(6), 410(7) (or 410(1), 410(2); 410 (5), 410(6))], comprising: an input [e.g. OUT1/INA  (or INA for recited only two voltage driver nodes)] configured to receive a first voltage level; an output [e.g. OUT2 (or IN2 for recited only two voltage driver nodes)]; and a first plurality of stages [e.g. 410(2), 410(3); 410(6), 410(7) (or 410(1), 410(2); 410 (5), 410(6))] between the input of the first charge pump and the output of the first charge pump, wherein a particular stage [e.g. 410(2), 410(3) (or 410(5), 410(6) )] of the first plurality of stages comprises: a first voltage isolation device [e.g. 

Regarding claim 11, Liu discloses the system of claim 10, wherein the particular stage of the second plurality of stages further comprises: logic of the second voltage driver, wherein the logic is configured to cause the second voltage driver to: connect the output of the second voltage driver to its first voltage node in response to the second clock signal having a first logic level and the voltage level of the output of the second voltage driver being higher than a particular voltage level; connect the output of the second voltage driver to its second voltage node in response to the second clock signal having the first logic level and the voltage level of the output of the second voltage driver being lower than the particular voltage level; and connect the output of the second voltage driver to its third voltage node in response to the second clock signal having the second logic level; wherein the particular voltage level is lower than or equal to the first voltage level and higher than the second voltage level [see at least the rejections of claims 1, 2, 7, figs. 4A, 5].
Regarding claim 13, Liu discloses the system of claim 10, wherein each stage of the second plurality of stages comprises: a respective second voltage isolation device; a respective second voltage driver responsive to a respective clock signal selected from a group consisting of the second clock signal and a third clock signal, and to a voltage level of an output of its 

Regarding claim 14, Liu discloses the system of claim 13, wherein, for each stage of the second plurality of stages, its respective second voltage driver is configured to connect the output of its respective second voltage driver to either its first voltage node or its second voltage node in response to its respective clock signal having a first logic level, and to connect the output of its respective second voltage driver to its third voltage node in response to its respective clock signal having a second logic level opposite the first logic level [see at least the rejections of claims 1, 2, 7, figs. 4A, 5].

Regarding claim 15, Liu discloses the system of claim 13, wherein the second plurality of stages are connected in series between the input and the output of the second charge pump, and wherein the second charge pump further comprises: an additional voltage isolation device 

Regarding claim 16, Liu discloses a charge pump [e.g. figs. 4A, 4B, Col. 6 lines 23-28, Col. 7 lines 20-23] of an integrated circuit device, comprising: an input [e.g. OUT1/INA]  configured to receive a first voltage level generated in the integrated circuit device; an output [e.g. OUTA/OUTB]; and a plurality of stages [e.g. 410(1)-410(8)/ 460(1)-460(4)] connected in series between the input and the output of the charge pump, wherein the plurality of stages comprises a first subset [e.g. 410(2), 410(3); 410(6), 410(7) (or 410(1), 410(2); 410(5), 410(6))] of stages and a second subset [e.g. 410(4), 410(5); 410(8), 130 fig. 1,460(1)-460(4) (or 410(3), 410(4); 410(7), 410(8))] of stages; wherein each stage of the first subset of stages comprises: a respective voltage isolation device; a respective voltage driver responsive to a first clock signal and to a voltage level of an output of the respective voltage driver of that stage to selectively connect the output of the respective voltage driver of that stage to a respective particular voltage node selected from a group consisting of a respective first voltage node of that respective voltage driver configured to receive a first voltage having the first voltage level, a respective second voltage node of that respective voltage driver configured to receive a second voltage having a second voltage level lower than the first voltage level, and a respective third voltage node of that respective voltage driver configured to receive a third voltage having a third voltage level lower than the second voltage level; and a respective capacitance having a first electrode connected to the output of the respective voltage driver of that stage and a second electrode connected to the respective voltage isolation device of that stage; wherein each stage of the first subset of stages is 

Regarding claim 17, Liu discloses the charge pump of claim 16, wherein, for each stage of the first subset of stages, the second electrode of the respective capacitance of that stage is further connected to a respective voltage isolation device of an immediately adjacent stage of the second subset of stages [see at least the rejections of claims 1, 2, 7, figs. 4A, 5].



Regarding claim 19, Liu discloses the charge pump of claim 16, wherein the plurality of stages further comprises an additional stage mutually exclusive of the first subset of stages and the second subset of stages, and wherein the additional stage consists of a voltage isolation device connected between a capacitance of a last stage of the second subset of stages and the output of the charge pump [see at least Col. 6 lines 23-28. the rejections of claims 1, 2, 7, figs. 4A, 5].
Regarding claim 20, Liu discloses the charge pump of claim 19, wherein the additional stage is a third subset of stages of the plurality of stages, and wherein, for each stage of the first subset of stages and the second subset of stages, the second electrode of the respective capacitance of that stage is further connected to the respective voltage isolation device of an immediately adjacent stage of a different subset of stages of the plurality of stages [see at least Col. 6 lines 23-28. the rejections of claims 1, 2, 7, figs. 4A, 5].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu (US 6,980,045).
Regarding claim 12, Liu discloses the system of claim 11, wherein the particular voltage level is lower than the first voltage level. Liu does not explicitly disclose by an amount. However, such the amount is just am optimization for the circuitry and it is a design choice to achieve that optimum number, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Response to Arguments
The amendments filed 12/30/2021 have been addressed in the rejection section discussed above. In addition, Applicant's arguments filed have been fully considered but they are not persuasive.
Regarding claims 1-20, Applicant argues on pages 11 that Applicant first contends that defining the voltage driver to have variable elements is in clear error as the rejection is not supported by the record. It’s not clear what the variable elements are. As generally known, “/” should be read as and/or as generally understood. For example, “A/B” means A and B, or A or B. In the claim rejection, possible matching elements are listed for the voltage driver. For example, the voltage driver can be 412(2), 416(3), 414(3); 412(2), 416(3), 414(2); or 412(2), 416(3), 414(3), 414(2).
In addition, Applicant argues on page 11 that “the voltage driver of claim 1 must be the element of the particular stage of the plurality of stages of the charge pump. However, the PMOS 
In addition, Applicant argues on page 12 that “the Office has identified four unique clock signals as corresponding to Applicant's clock signal. There is simply no combination of the voltage level of OUT2 and any one of the clock signals CLKA4, CLKA2, CLKA3, or the base clock signal of CLKA1-CLKA4 that causes the selective connection of OUT2 to three different voltage nodes.” However, the selective connection of OUT2 to three different voltage nodes is at least based on the voltage level of OUT2 (OUT2 directly and indirectly controls the gate terminal of transistors) and any one of the clock signals CLKA4, CLKA2, CLKA3, or the base clock signal of CLKA1-CLKA4.
In addition, Applicant argues on page 12 that “As the first voltage node and second voltage node identified by the Office Action both include the top/bottom terminals of the capacitors Cp3 and Cc3 of Liu, Applicant contends they necessarily cannot be configured to receive two different voltage levels as connection to the second voltage node necessarily includes connection to the first voltage node.” However, “/” should be read as and/or as generally understood.  Here, “/” should be read as “or”, not “and”.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842